MacIntyre, J.
After the jury was impaneled to try the case, and after the State and the defendant introduced evidence, and after the defendant made his statement, before any argument of counsel, and before the jury was charged by the court, the defendant will be deemed to have waived formal arraignment. The court did not err in overruling a motion to direct a verdict of not guilty, on the ground “that no issue had been joined, and that the defendant had never been arraigned; nor had he waived his right of arraignment.” Reddick v. State, 149 Ga. 822 (102 S. E. 347) ; Bryans v. State, 34 Ga. 323; Hudson v. State, 117 Ga. 704 (45 S. E. 66).

Judgment affirmed.


Broyles, O. J., and, Guerry, J., concur.